Citation Nr: 0810532	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for esotropia of the right eye has been 
received.

3.  Entitlement to service connection for the residuals of 
retinal detachment, status-post scleral buckling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision that declined to 
reopen claims for service connection for bilateral hearing 
loss, and for esotropia of the right eye on the basis that 
new and material evidence had not been received; and denied 
service connection for residuals of retinal detachment, 
status-post scleral buckling.  The veteran timely appealed.

The issue of service connection for residuals of retinal 
detachment, status-post scleral buckling, is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In October 2002, the RO denied service connection for 
bilateral hearing loss; the veteran did not submit a notice 
of disagreement within one year of the notice of that denial. 

2.  In October 2002, the RO declined to reopen a claim for 
service connection for esotropia of the right eye; the 
veteran did not submit a notice of disagreement within one 
year of the notice of that denial. 

3.  Evidence associated with the claims file since the 
October 2002 denial, when considered by itself or in 
connection with evidence previously assembled, is cumulative 
and does not create a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss. 

4.  Evidence associated with the claims file since the 
October 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for esotropia of the right eye, but does 
not create a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The RO's decision in October 2002, denying service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).

2.  The RO's decision in October 2002, declining to reopen 
the claim for service connection for esotropia of the right 
eye, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).

3.  The evidence received since the RO's October 2002 denial 
is not new and material, and the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The evidence received since the RO's October 2002 denial 
is not new and material, and the claim for service connection 
for esotropia of the right eye is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2004 and March 2005 letters, the RO notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the May 2006 supplemental statement of the case (SSOC), 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The June 2004 letter notified the veteran that his previous 
claims for service connection for bilateral hearing loss and 
for esotropia of the right eye had been denied in a letter 
dated in October 2002.  The RO advised the veteran of the 
evidence needed to establish each element for service 
connection.  The RO told him that once a claim had been 
finally disallowed, new and material evidence was required 
for reopening, and also told him what constituted new 
evidence and what constituted material evidence.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot as neither service connection nor 
reopening of the claims on appeal is warranted.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen

The veteran's original claim for service connection for 
blindness of the right eye was denied by the RO in August 
1990.

In October 2002, the RO denied the veteran's original claim 
for service connection for bilateral hearing loss, and again 
denied service connection for an eye condition on the basis 
that new and material evidence had not been submitted.

Evidence of record at the time of the last final denial in 
October 2002 included the veteran's service medical records; 
his DD Form 214; the report of a January 1990 VA eye 
examination; private medical records showing retinal 
detachment and surgery in August and September 1992, and 
follow-up treatment in October and November 1992 and in June 
1993.

Regarding the veteran's right eye condition, the service 
medical records at enlistment noted decreased visual acuity.  
His distant vision for the right eye was noted as corrected 
to 20/200.  Records also include a 1972 letter from the 
veteran's treating physician, indicating that the veteran was 
first seen in 1958 for esotropia of the right eye; that he 
underwent surgical correction in May 1959; and that he was 
last examined in January 1968, at which time his visual 
acuity for the right eye was corrected to 20/200.  In January 
1973, the veteran complained of blurred vision in the right 
eye, and was diagnosed with right hypertropia to the right 
inferior oblique (muscle).  Records show that the veteran 
requested additional cosmetic correction, if possible, and 
that he underwent a right inferior oblique myectomy in March 
1973.

Based on this evidence, the RO concluded that the evidence 
submitted failed to establish that right eye blindness was 
incurred in service, or permanently aggravated by service, 
and did not constitute new and material evidence.  The 
veteran was informed of the RO's denial in October 2002, and 
he did not appeal.

Regarding bilateral hearing loss, the service medical records 
at the time of the veteran's enlistment examination in July 
1971 show that he underwent audiometric testing.  The report 
of this testing reveals pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
25
25
25
-
15

Records show that the veteran was issued ear plugs in May 
1972 due to assignment to a probable high noise area.  An 
audiogram in February 1972 showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
35
LEFT
25
25
30
30
25

A repeat audiogram in May 1972 showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
25
20
LEFT
20
25
25
20
10

An annual audiogram in March 1973 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
15
15
20
5
0

The service medical records at the time of the veteran's 
separation examination in October 1973 show that he again 
underwent audiometric testing.  The report of this testing 
reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
20
LEFT
20
15
25
15
10

Based on this evidence, the RO concluded that the evidence 
showed a slight hearing loss in service in February 1972, but 
normal hearing bilaterally at the time of separation from 
service and no post-service diagnosis of hearing loss.  The 
veteran was informed of the RO's denial in October 2002, and 
he did not appeal.

As there was no timely appeal on either claim, the RO's 
October 2002 decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

The present claims were received from the veteran in May 
2004.  VA may reopen and review claims that have been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claims have been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the veteran's right eye condition, the newly 
submitted evidence includes VA treatment records that show 
the veteran had poor or minimal visual acuity in his right 
eye in April 2002, secondary to esotropia and retinal 
detachment.  In May 2003, his right eyesight was not 
recordable.  A conditional offer of employment was withdrawn 
in November 2005 based on the results of a medical 
examination.  In May 2006, the veteran's supervisor reported 
that the veteran was unable to qualify for better paying jobs 
due to his vision problem, which did not allow him to obtain 
a commercial driver's license.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

The only possibly competent evidence relating to the basis of 
the prior denial consists of the April 2002 VA treatment 
records.  This evidence relates to the basis of the prior 
denial, namely that the veteran's poor visual acuity in the 
right eye relates to his esotropia and retinal detachment.

However, the evidence does not create a reasonable 
possibility of substantiating the claim.  First, evidence 
already of record establishes that the veteran's right eye 
esotropia pre-existed his active service.  Second, the right 
eye retinal detachment did not occur until nearly two decades 
after the veteran's discharge from service.  

More importantly the current medical evidence does not show 
findings of aggravation of the veteran's pre-existing eye 
condition during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

Here, the claim is not substantiated because there is a lack 
of evidence establishing a worsening of visual acuity in the 
veteran's right eye during active service or during the first 
post-service year.

While the veteran's right eye condition may cause current 
problems, such as an inability to obtain a commercial 
driver's license, the fact remains that there is no medical 
evidence of aggravation of a pre-existing condition in 
service.  Absent evidence of aggravation, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for esotropia of the right eye is not 
reopened.

Regarding the veteran's bilateral hearing loss, the newly 
submitted evidence includes an April 2000 progress note that 
documented occupational noise exposure post-service.  A 
reference audiogram in May 2003 showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
5
LEFT
20
25
25
15
5

Records reflect that the veteran was routinely exposed to 
noise.  An audiogram in February 2004 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
10
LEFT
15
20
15
5
10

In this case, the evidence is cumulative.  There is no 
competent evidence that establishes that the veteran has 
current bilateral hearing loss recognized as a disability for 
VA purposes. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Except for audiometric testing on one occasion in May 1972, 
all of the other in-service and post-service audiological 
evaluations have consistently yielded results establishing 
that the veteran does not have bilateral hearing loss to an 
extent recognized as a disability under the provisions of 
38 C.F.R. § 3.385.   

Here, there is no evidence of a current hearing loss 
disability, as defined by 38 C.F.R. § 3.385; and no competent 
evidence linking any current bilateral hearing loss with 
service.  Absent evidence of a current bilateral hearing loss 
disability, and of a nexus between any currently shown 
disability and service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.

The veteran, as a lay person, lacks the requisite medical 
knowledge to make a competent diagnosis of a disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, 
his statements are cumulative of those offered at the time of 
the initial denial.  

As new and material evidence has not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.


ORDER

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
bilateral hearing loss is denied.

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
esotropia of the right eye is denied.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Regarding the veteran's claim for service connection for 
residuals of retinal detachment, status-post scleral 
buckling, his service medical records show that he complained 
of blurred vision in the right eye in January 1973, and that 
he underwent a right inferior oblique myectomy in March 1973.  
While records show that the veteran did well post-operatively 
in service and no documented residuals were found at the 
time, he now contends that the in-service operation could 
have caused the subsequent retinal detachments in his right 
eye.

Private treatment records dated in August 1992 reveal that 
the veteran had initially undergone a form of laser surgery 
on his right eye due to retinal detachment.  One week later 
he underwent a scleral buckle procedure, due to recurrent 
retinal detachment.

VA treatment records in April 2002 suggest that the veteran 
had poor or minimal visual acuity in his right eye, secondary 
to both esotropia and retinal detachment.  In May 2003, the 
veteran's right eyesight was no longer recordable.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current residuals of retinal detachment, status-post scleral 
buckling, that either had their onset during service or are 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  



Accordingly, this matter is REMANDED to the AMC for the 
following actions:

1.  Afford the veteran a VA examination 
to identify any current residuals of 
retinal detachment, status-post scleral 
buckling; and to determine whether it is 
at least as likely as not that any such 
residuals or disability either had their 
onset in service, or are the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service right inferior oblique 
myectomy in March 1973. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the AMC should re-
adjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
issue a SSOC before the claims file is 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


